DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/19/2020. Claims 1-15 are pending and considered below.

Drawings
The drawings are objected to because FIG. 2, 4, 6, 8 and 10 are flow charts without labelled method steps. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“prediction element” and “update element” are components of an electronic control unit (ECU), as disclosed in applicant’s specification, paragraphs [0051-0053] and [0063-0067] (PGPub), and FIG. 1, electronic control unit-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. 
Regarding claims 1-14, step 1 analysis, the subject matter of claims 1-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-14 are directed to an apparatus. (Applicant’s specification indicates that the apparatus comprises an electronic control unit (paragraphs [0051-0053])).
Claims 1-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-14 are directed to an apparatus for estimating a second vehicle state from a first vehicle state, and refining the estimated second vehicle state based on a sensor measurement. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a vehicle driver backing into a parking space by estimating how far the vehicle will travel in a given amount of time, and checking a camera display to confirm the location of the vehicle. The mere nominal recitation of a state estimator using an artificial neural network does not take the claim limitations out of the mental process grouping.
Claims 1-11 and 14 do not include any revised step 2A, prong two, additional elements. Claims 12-13 include the revised step 2A, prong two, additional element of outputting an output variable from the second state. Outputting an output variable from the second state represents insignificant extra-solution activity. Claims 1-14 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-14 generally link the use of the abstract idea to a particular technological environment or field of use (motor vehicle driver assistance systems). 
Claims 1-14 include the step 2B additional element of a state estimator, which includes a prediction element and an update element. Applicant’s specification indicates that the state estimator is an electronic control unit (paragraphs [0051-0053]). Applicant’s specification does not provide any indication that the state estimator is anything other than a conventional electronic control unit. Calculating a vehicle state is a well-understood, routine and conventional function when claimed using a generic electronic control unit. Electronic control units are widely prevalent and in common use in driver assistance systems. A state estimator is not significantly more than the judicial exception since electronic control units are well-understood, routine and conventional features previously known to the motor vehicle industry. Therefore, claims 1-14 are rejected under 35 U.S.C. 101.
Regarding claim 15, step 1 analysis, the subject matter of claim 15 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 15 is directed to a method.
Claim 15 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 15 is directed to a method for estimating a second vehicle state from a first vehicle state, and refining the estimated second vehicle state based on a sensor measurement. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a vehicle driver backing into a parking space by estimating how far the vehicle will travel in a given amount of time, and checking a camera display to confirm the location of the vehicle. The mere nominal recitation of a state estimator using an artificial neural network does not take the claim limitations out of the mental process grouping.
Claim 15 does not include any revised step 2A, prong two, additional elements.
Claim 15 includes the step 2B additional element of a state estimator, which includes a prediction element and an update element. Applicant’s specification indicates that the state estimator is an electronic control unit (paragraphs [0051-0053]). Applicant’s specification does not provide any indication that the state estimator is anything other than a conventional electronic control unit. Calculating a vehicle state is a well-understood, routine and conventional function when claimed using a generic electronic control unit. Electronic control units are widely prevalent and in common use in driver assistance systems. A state estimator is not significantly more than the judicial exception since electronic control units are well-understood, routine and conventional features previously known to the motor vehicle industry. Therefore, claim 15 is rejected under 35 U.S.C. 101.
See the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Probabilistic Vehicle Trajectory Prediction over Occupancy Grid Map via Recurrent Neural Network, 2017 IEEE 20th International Conference on Intelligent Transportation Systems (ITSC), October 16, 2017, hereinafter Kim).
Regarding claim 1, Kim discloses:
comprising the apparatus being configured to: (V. EXPERIMENTS, A. Experiment Description, During driving, the test vehicle collects the sensor measurements which are processed to obtain the relative coordinates of the surrounding vehicles. The yaw rate and velocity of the ego vehicle is also logged in the system.; and FIG. 5(b), Overall structure of data collection);
implement a state estimator configured to use a first state of the ego vehicle to calculate a subsequent second state of the ego vehicle, wherein calculating the second state from the first state includes a prediction element and an update element, wherein: (V. EXPERIMENTS, C. Experimental Results, In our experiments, we use the weighted mean absolute error (MAE) as a performance metric.);
the prediction element includes using a prediction model to estimate the second state from the first state (IV. PROPOSED VEHICLE TRAJECTORY PREDICTION, A. Proposed Trajectory Prediction Technique, The ego-vehicle estimates the current coordinates and velocities of the N surrounding vehicles and feeds them into the N long short-term memories (LSTMs). We input the yaw rate and the velocity of the ego-vehicle to the LSTMs along with the vehicle coordinates.);
the update element includes using an update model to refine the estimated second state, wherein the update model refines the estimated second state on the basis of at least one value corresponding to a measurement of the second state (V. EXPERIMENTS, C. Experimental Results);
the at least one value being determined from a sensor measurement (V. EXPERIMENTS, A. Experiment Description); and
wherein calculating the second state from the first state includes using an artificial neural network (“ANN”) (ABSTRACT, The proposed trajectory prediction method employs the recurrent neural network called long short-term memory (LSTM) to analyze the temporal behavior and predict the future coordinate of the surrounding vehicles.; and FIG. 4, Basic LSTM structure).
Regarding claim 2, Kim further discloses:
further comprising the ANN is part of one or both of the prediction model and the update model (I. INTRODUCTION, We introduce a new efficient vehicle trajectory prediction framework based on the deep neural network.).
Regarding claim 3, Kim further discloses:
further comprising the prediction model is a prediction ANN (I. INTRODUCTION);
wherein an input vector to the prediction ANN is formed from at least a portion of the first state (II. SYSTEM DESCRIPTION, A. Vehicle Trajectory, x and y indicate the relative location in longitudinal and lateral directions, respectively. The velocity pair represents relative velocity of the ith vehicle.; and FIG. 1, the structure of the proposed trajectory prediction); and
an output vector of the prediction model ANN is at least a portion of the estimated second state (II. SYSTEM DESCRIPTION, B. Occupancy Grid Map, At the current time step t, the objective of the trajectory prediction is to estimate the future coordinate based on the past trajectory data.).
Regarding claim 4, Kim further discloses:
further comprising the update model is an update ANN (III. STRUCTURE OF LSTM, The LSTM has a memory called “cell” which is used to store the state vector summarizing the sequence of the past input data.; and FIG. 4, Basic LSTM structure);
wherein an input vector to the update ANN is formed from at least a portion of the estimated second state (III. STRUCTURE OF LSTM);
the at least one value corresponding to a measurement of the second state (II. SYSTEM DESCRIPTION, A. Vehicle Trajectory, The trajectory of the ith vehicle is determined by the sequence of the coordinates, where each coordinate is acquired every Ts second); and
an output vector of the update ANN is at least a portion of the second state (II. SYSTEM DESCRIPTION, B. Occupancy Grid Map).
Regarding claim 5, Kim further discloses:
further comprising the update model and the prediction model are combined into a combined ANN (III. STRUCTURE OF LSTM);
wherein an input vector to the combined ANN is formed from at least a portion of the first state (III. STRUCTURE OF LSTM);
the at least one value determined from the sensor measurement (II. SYSTEM DESCRIPTION, A. Vehicle Trajectory); and
an output vector of the combined ANN forms at least a portion of the second state (II. SYSTEM DESCRIPTION, B. Occupancy Grid Map).
Regarding claim 6, Kim further discloses:
further comprising the first state and the second state each include at least one ego vehicle attribute describing an aspect of a motion of the ego vehicle (IV. PROPOSED VEHICLE TRAJECTORY PREDICTION, A. Proposed Trajectory Prediction Technique, We input the yaw rate and the velocity of the ego-vehicle to the LSTM along with the vehicle coordinates).
Regarding claim 7, Kim further discloses:
 further comprising the first state and the second state each include at least one local object attribute (IV. PROPOSED VEHICLE TRAJECTORY PREDICTION, A. Proposed Trajectory Prediction Technique, The probability of occupancy summarizes the prediction of the future trajectory for all N vehicles in the single map.); and
describing a local object located in the vicinity of the ego vehicle (IV. PROPOSED VEHICLE TRAJECTORY PREDICTION, A. Proposed Trajectory Prediction Technique, The ego-vehicle estimates the current coordinates and velocities of the N surrounding vehicles and feeds them into the N LSTMs for each.).
Regarding claim 8, Kim further discloses:
further comprising the at least one local object attribute includes a location of the local object (II. SYSTEM DESCRIPTION, B. Occupancy Grid Map).
Regarding claim 9, Kim further discloses:
further comprising the prediction element is configured to estimate a second location of the local object in the estimated second state using a first location of the local object in the first state (IV. PROPOSED VEHICLE TRAJECTORY PREDICTION, A. Proposed Trajectory Prediction Technique).

Regarding claim 10, Kim further discloses:
further comprising the local object is a local vehicle (IV. PROPOSED VEHICLE TRAJECTORY PREDICTION, A. Proposed Trajectory Prediction Technique).
Regarding claim 11, Kim further discloses:
further comprising the at least one value corresponding to a measurement of the second state includes a measurement of the second location of the local vehicle (II. SYSTEM DESCRIPTION, A. Vehicle Trajectory).
Regarding claim 15, Kim further discloses:
the method comprising the steps of: (V. EXPERIMENTS, A. Experiment Description, During driving, the test vehicle collects the sensor measurements which are processed to obtain the relative coordinates of the surrounding vehicles. The yaw rate and velocity of the ego vehicle is also logged in the system.; and FIG. 5(b), Overall structure of data collection);
using a state estimator to use a first state of the ego vehicle to calculate a subsequent second state of the ego vehicle, wherein calculating the second state from the first state includes a prediction element and an update element, wherein: (V. EXPERIMENTS, C. Experimental Results, In our experiments, we use the weighted mean absolute error (MAE) as a performance metric.);
the prediction element includes using a prediction model to estimate the second state from the first state (IV. PROPOSED VEHICLE TRAJECTORY PREDICTION, A. Proposed Trajectory Prediction Technique, The ego-vehicle estimates the current coordinates and velocities of the N surrounding vehicles and feeds them into the N long short-term memories (LSTMs). We input the yaw rate and the velocity of the ego-vehicle to the LSTMs along with the vehicle coordinates.);
the update element includes using an update model to refine the estimated second state, wherein the update model refines the estimated second state on the basis of at least one value corresponding to a measurement of the second state (V. EXPERIMENTS, C. Experimental Results);
the at least one value being determined from a sensor measurement (V. EXPERIMENTS, A. Experiment Description); and
wherein calculating the second state from the first state includes using an artificial neural network (“ANN”) (ABSTRACT, The proposed trajectory prediction method employs the recurrent neural network called long short-term memory (LSTM) to analyze the temporal behavior and predict the future coordinate of the surrounding vehicles.; and FIG. 4, Basic LSTM structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Yao et al. (US-2019/0101917-A1, hereinafter Yao).
Regarding claim 12, Kim does not disclose an output variable from a second state for use by a driver assistance device. However, Yao discloses a system of prediction of a state of an object in the environment using an action model of a neural network, including the following features:
further comprising the apparatus is configured to output an output variable from the second state for use by an active driver assistance device or a passive driver assistance device (paragraph [0061] and FIG. 2, processor-102, memory-126, and driving assistance-166).
Yao teaches that a system which predicts a state of an object in the environment using an action model of a neural network should be used to provide driving assistance (paragraph [0061]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driving assistance function of Yao into the probabilistic vehicle trajectory prediction using a recurrent neural network of Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of applying the data for an autonomous vehicle operation of Kim to a vehicle operated in a semi-autonomous manner. 
Regarding claim 13, Kim does not disclose providing a driver with a presentation of an output variable. However, Yao further discloses:
further comprising the apparatus is configured to output an output variable from the second state for presentation to a driver of the ego vehicle (paragraphs [0060] and [0106]; FIG. 2, processor-102, and touchscreen-136; and FIG. 8, generate and display visualization of sequence of one or more subsequent states-810).
Yao teaches that a vehicle should display the sequence of predicted subsequent states of the vehicle in the environment (paragraph [0106]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the display of Yao into the probabilistic vehicle trajectory prediction using a recurrent neural network of Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a driver with valuable data.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Maloney (US-2020/0349362-A1, hereinafter Maloney).
Regarding claim 14, Kim does not disclose that the first and second states include an environment attribute. However, Maloney discloses a system which determines the position of a vehicle based on a comparison of the parameters of an observed object with the equivalent object parameters of objects in a database, including the following features:
further comprising the first state and the second state each include at least one environment attribute describing an environment in which the ego vehicle is located (paragraphs [0155-0193]; FIG. 6, initialization, prediction, measurement, normalize and re-sample, and average or clumping; and FIG. 7, landmark, vehicle, range, and bearing relative to vehicle).
Maloney teaches that a system should determine the position of a vehicle based on a comparison of observed object parameters with equivalent object parameters of objects in a database (paragraph [0038]) using an artificial neural network (paragraph [0040]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for using an artificial neural network to provide location information based on landmarks of Maloney into the system for probabilistic vehicle trajectory prediction using a recurrent neural network of Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of gaining location information from known stationary landmarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667